.   *..




                                   OF   TEXAS

                                 *u~ll~o~             rzi
  WI~I.WIIA~ON
A’FToILNEyOENE=AI-




           Honorable M. B. Morgan            OPINION NO. WW-114
           Commlssloner, Bureau of
           Labor Statistics                  Re: Does the opinion of the
           Austin, Texas.                        Court In St. Louis South-
                                                 western Railway Company
                                                 v. ffriff'in,
                                                             106 Tex.477,
                                                 171 S.W. 703,(1914) inval-
                                                 idate Article 5196,Ver-
                                                 non's Civil Statutes
                                                 (Blacklisting Law) in its
                                                 entirety, or Is the opin-
                                                 ion limited to a holding
                                                 on the validity of Sect-
                                                 ion 3 of Article 5196
           Dear Mr. Morgan:                      alone?
                This Opinion is In response to your letter of April 11,
           1957, concerning the present status of Article 5196,Vernon's
           Civil Statutes.   In this request you ask a question which
           is substantially as follows:
                       Does the opinion of the Supreme Court of Texas
                 .in St. Louis Southwestern Rallwa
                  106 Tex. 477 171 S W 703 (19147 ~~%%aatld    f';:'$"
                 Article 5196: Vernon's Civil Statutes, or was the
                  opinion limited to a holding on Section 3 of the
                 Article with the result that the remainder of the
                 Act is constitutional?
                The Supreme Court of Texas in the Griffin case was in-
           terpreting the provisions of a prior Act, Artldle 594, Rev-
           ised Civil Statutes, 1911.   Attorney General's Opinion No.
           O-3562, from which you quoted in your request, sets out the
           history of the present form of the Act, Article 5196,  Ver-
           non's Civil Statutes; and points out that this latter Art-
           icle Is virtually identical in language to that of Article
           594.
                The Court, after finding the Act unconstitutional be-
           cause of provisions of Section 3, then proceeds to set out
           other grounds to supoort their conclusion. ,.Indoing so, it
           sets out an analysis of other sections of the Act, and
           points out within the provisions of these other sections
 Honorable M, B. Morgan     page   2          Ww-114


 additional grounds for holding the Act unconstitutional. It
 then a tatea, “Beyond controversy, the Act of the Legfslat-
 ure Is void, unless it can be sustained as an exercise of
 the police power”. The opinion then goes on to hold that
 the Act cannot be sustained as an exercise of the police
 power, and la void.    The concluding language of the Court
 IS as follows :
            “The subject of legislation in this statute
      and its v~rlous provisions, as stated above, are
      purely personal as between the employee and the
      corporation and do not directly affect the public,
      in health, safety, comfort, convenience, or other-
      wise.    The Act la in violation of the Constltu-
      tlon of this State and of the United States, and is
      void. ”
       It seems clear to us that the Supreme Court in the
  Griffin case, was deflnitelg not limiting Its holding to an
  interpretation of Section 3 of Article 594, R.C.S. 1911,
. but,to the contrary, was quite definite that it should de-
  clare the act void in its entirety.
      As pointed out in Attorney General’s Opinion No.O-3562,
 though the Court in the Griffin case was ruling on a prior
 law, the acts are so aim-that     the Court’s opinion may
 also be cited as controlling on the present form of the Act,
 Article 5196.
                            SUMMARY
      The opinion of the court in St. Louis Southwestern
                  v. Grlffln, 106 Tex. 477; 171 S.W.703
      Railway Co.-.-
      (1914) invalidated the entire act which is now
      Article 5196, V.C .S.
                                Very truly yours,
                                WILL WIISON
                                Attorney General of Texas



WCR: jl:rh                             Assistant
Honorablr   M.   B. Morgan,   page 3   w-114


APPROVED:
OPINION COMMITTEE:
H. Grady Chandler, Chairman
W. V. Geppert
Edwin P. Horner
Wm. R   Hemphlll
REVIEWED FOR THE ATTORNEY GENERAL
BY
  Geo. P. Blackburn